THE THIRTEENTH COURT OF APPEALS

                                   13-16-00253-CV


      Edinburg Consolidated Independent School District, Silvia Ledesma, and
Carlos Guzman, and Lydia Elizondo Mount, Individually and as Next Friend of Michael
                                  Edward Reed
                                        v.
              Sobeyda I. Smith, Daniel Rebollar, and Mariely Rebollar


                                  On appeal from the
                    398th District Court of Hidalgo County, Texas
                            Trial Cause No. C-1711-16-I


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the order of the trial court should be reversed and rendered. The

Court orders the order of the trial court REVERSED AND RENDERED. Costs of the

appeal are adjudged against appellees.

      We further order this decision certified below for observance.

May 26, 2016